
	

113 HR 2954 : Public Access and Lands Improvement Act
U.S. House of Representatives
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2954
		IN THE SENATE OF THE UNITED STATES
		February 10, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize Escambia County, Florida, to convey certain property that was formerly part of Santa
			 Rosa Island National Monument and that was conveyed to Escambia County
			 subject to restrictions on use and reconveyance. 
	
	
		1.Short titleThis Act may be cited as the Public Access and Lands Improvement Act.
		ISanta Rosa Island Title Fairness and Land Preservation Act
			101.Short titleThis title may be cited as the Santa Rosa Island Title Fairness and Land Preservation Act.
			102.Conveyance of property
				(a)Conveyance free of restrictionsNotwithstanding the restrictions on conveyance of property located on Santa Rosa Island, Florida,
			 contained in the Act of July 30, 1946 (chapter 699; 70 Stat. 712), and the
			 deed to the property from the United States to Escambia County, Florida,
			 dated January 15, 1947, Escambia County may, at its discretion, convey or
			 otherwise dispose of all of its right, title, and interest (in whole or in
			 part), in and to any portion of the property that was conveyed to it
			 pursuant to that Act and deed, to any person or entity, free from any
			 restriction on conveyance or reconveyance imposed by the United States in
			 that Act or deed. Any conveyance under this subsection shall be subject to
			 the conditions set forth in subsection (c).
				(b)Leasehold interestsNo person or entity holding a leasehold interest in the property as of the date of the enactment of
			 this Act shall be required to involuntarily accept a fee interest in lieu
			 of their leasehold interest in the property.
				(c)ConditionsAny conveyance under subsection (a) shall be subject to the following conditions:
					(1)Not later than two calendar years after the date of the enactment of this Act, Escambia County
			 shall convey to Santa Rosa County all right, title, and interest held in
			 and to any portion of the property that was conveyed to Escambia County
			 under the Act and deed that fall in the jurisdictional boundaries of Santa
			 Rosa County, Florida. The conveyance by Escambia County to Santa Rosa
			 County shall be absolute and shall terminate any subjugation of Santa Rosa
			 County to Escambia County or any regulation of Santa Rosa County by
			 Escambia County. Santa Rosa County shall not be required to pay any sum
			 for the subject property other than actual costs associated with the
			 conveyance.
					(2)Santa Rosa County or any other person to which property is conveyed under this title may reconvey
			 property, or any portion of property, conveyed to it under this section.
					(3)For all properties defined under subsection (a) the leaseholders, or owners are free to pursue
			 incorporation, annexation, or any other governmental status so long as all
			 other legal conditions required for doing so are followed.
					(4)Each property defined under subsection (a) is under the jurisdiction of the county and any other
			 local government entity in which the property is located.
					(5)Any proceeds from the conveyance of any property defined under subsection (a) by Escambia County or
			 Santa Rosa County, other than direct and incidental costs associated with
			 such conveyance, shall be considered windfall profits and shall revert to
			 the United States.
					(6)Escambia County and Santa Rosa County shall in perpetuity preserve those areas on Santa Rosa Island
			 currently dedicated to conservation, preservation, public, recreation,
			 access and public parking in accordance with resolutions heretofore
			 adopted by the Board of County Commissioners of each respective county.
					(d)Determination of complianceEscambia County and Santa Rosa County shall have no deadline or requirement to make any conveyance
			 or reconveyance of any property defined under subsection (a) other than
			 the conveyance required under subsection (c)(1). Each county may establish
			 terms for conveyance or reconveyance, subject to the conditions set forth
			 in this title and applicable State law.
				IIAnchorage Land Conveyance Act
			201.Short titleThis title may be cited as the Anchorage Land Conveyance Act of 2014.
			202.DefinitionsIn this title:
				(1)CityThe term City means the city of Anchorage, Alaska.
				(2)Non-federal landThe term non-Federal land means certain parcels of land located in the City and owned by the City, which are more
			 particularly described as follows:
					(A)Block 42, Original Townsite of Anchorage, Anchorage Recording District, Third Judicial District,
			 State of Alaska, consisting of approximately 1.93 acres, commonly known as
			 the Egan Center, Petrovich Park, and Old City Hall.
					(B)Lots 9, 10, and 11, Block 66, Original Townsite of Anchorage, Anchorage Recording District, Third
			 Judicial District, State of Alaska, consisting of approximately 0.48
			 acres, commonly known as the parking lot at 7th Avenue and I Street.
					(C)Lot 13, Block 15, Original Townsite of Anchorage, Anchorage Recording District, Third Judicial
			 District, State of Alaska, consisting of approximately 0.24 acres, an
			 unimproved vacant lot located at H Street and Christensen Drive.
					(3)SecretaryThe term Secretary means the Secretary of the Interior.
				203.Conveyance of reversionary interests, Anchorage, Alaska
				(a)In generalNotwithstanding any other provision of law, the Secretary shall convey to the City, without
			 consideration, the reversionary interests of the United States in and to
			 the non-Federal land for the purpose of unencumbering the title to the
			 non-Federal land to enable economic development of the non-Federal land.
				(b)Legal descriptionsAs soon as practicable after the date of enactment of this Act, the exact legal descriptions of the
			 non-Federal land shall be determined in a manner satisfactory to the
			 Secretary.
				(c)Additional terms and conditionsThe Secretary may require such additional terms and conditions to the conveyance under subsection
			 (a) as the Secretary considers appropriate to protect the interests of the
			 United States.
				(d)CostsThe City shall pay all costs associated with the conveyance under subsection (a), including the
			 costs of any surveys, recording costs, and other reasonable costs.
				IIIFernley Economic Self-Determination Act
			301.DefinitionsIn this title:
				(1)CityThe term City means the City of Fernley, Nevada.
				(2)Federal landThe term Federal land means the approximately 9,407 acres of land located in the City of Fernley, Nevada, that is
			 identified by the Secretary and the City for conveyance under this title.
				(3)MapThe term map means the map entitled Proposed Fernley, Nevada, Land Sales and dated January 25, 2013.
				302.Conveyance of certain Federal land to City of Fernley, Nevada
				(a)Conveyance authorizedSubject to valid existing rights and not later than 180 days after the date on which the Secretary
			 of the Interior receives an offer from the City to purchase the Federal
			 land depicted on the map, the Secretary, acting through the Bureau of Land
			 Management and the Bureau of Reclamation, shall convey, notwithstanding
			 the land use planning requirements of sections 202 and 203 of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), to the City in exchange for consideration in an amount equal to the fair market value of
			 the Federal land, all right, title, and interest of the United States in
			 and to such Federal land.
				(b)Appraisal To determine fair market valueThe Secretary shall determine the fair market value of the Federal land to be conveyed—
					(1)in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
					(2)based on an appraisal that is conducted in accordance with nationally recognized appraisal
			 standards, including—
						(A)the Uniform Appraisal Standards for Federal Land Acquisition; and
						(B)the Uniform Standards of Professional Appraisal Practice.
						(c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the
			 Bureau of Land Management.
				(d)Reservation of easements and rights-of-WayThe City and the Bureau of Reclamation may retain easements or rights-of-way on the Federal land to
			 be conveyed, including easements or rights-of-way the Bureau of
			 Reclamation determines are necessary to carry out—
					(1)the operation and maintenance of the Truckee Canal; or
					(2)the Newlands Project.
					(e)CostsThe City shall, at closing for the conveyance authorized under subsection (a), pay or reimburse the
			 Secretary, as appropriate, for the reasonable transaction and
			 administrative personnel costs associated with the conveyance authorized
			 under such subsection, including the costs of appraisal, title searches,
			 maps, and boundary and cadastral surveys.
				(f)Conveyance not a major federal actionA conveyance or a combination of conveyances made under this section shall not be considered a
			 major Federal action for purposes of section 102(2) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)).
				303.Release of United StatesUpon making the conveyance under section 302, notwithstanding any other provision of law, the
			 United States is released from any and all liabilities or claims of any
			 kind or nature arising from the presence, release, or threat of release of
			 any hazardous substance, pollutant, contaminant, petroleum product (or
			 derivative of a petroleum product of any kind), solid waste, mine
			 materials or mining related features (including tailings, overburden,
			 waste rock, mill remnants, pits, or other hazards resulting from the
			 presence of mining related features) on the Federal land in existence on
			 or before the date of the conveyance.
			304.WithdrawalSubject to valid existing rights, the Federal land to be conveyed under section 302 of this title
			 shall be withdrawn from all forms of—
				(1)entry, appropriation, or disposal under the public land laws;
				(2)location, entry, and patent under the mining laws; and
				(3)disposition under the mineral leasing, mineral materials, and geothermal leasing laws.
				IVLand Disposal Transparency and Efficiency Act
			401.Prohibition on acquisition of land
				(a)Short titleThis title may be cited as the Land Disposal Transparency and Efficiency Act.
				(b)Prohibition on acquisition of landNo land or interests in land may be added by acquisition, donation, transfer of administrative
			 jurisdiction, or otherwise to the inventory of land and interests in land
			 administered by the Bureau of Land Management until a centralized database
			 of all lands identified as suitable for disposal by Resource Management
			 Plans for lands under the administrative jurisdiction of the Bureau is
			 easily accessible to the public on a website of the Bureau. The database
			 required under this subsection shall be updated and maintained to reflect
			 changes in the status of lands identified for disposal under the
			 administrative jurisdiction of the Bureau.
				(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Interior
			 shall provide to the Committee on Natural Resources in the House of
			 Representatives and the Committee on Energy and Natural Resources in the
			 Senate a report detailing the status and timing for completion of the
			 database required by subsection (b).
				VPreserving Access to Cape Hatteras National Seashore Recreational Area Act
			501.Short titleThis title may be cited as the Preserving Access to Cape Hatteras National Seashore Recreational Area Act.
			502.Reinstatement of Interim Management Strategy
				(a)ManagementAfter the date of the enactment of this Act, Cape Hatteras National Seashore Recreational Area
			 shall be managed in accordance with the Interim Protected Species
			 Management Strategy/Environmental Assessment issued by the National Park
			 Service on June 13, 2007, for the Cape Hatteras National Seashore
			 Recreational Area, North Carolina, unless the Secretary of the Interior
			 (hereafter in this title referred to as the Secretary) issues a new final rule that meets the requirements set forth in section 503.
				(b)RestrictionsThe Secretary shall not impose any additional restrictions on pedestrian or motorized vehicular
			 access to any portion of Cape Hatteras National Seashore Recreational Area
			 for species protection beyond those in the Interim Management Strategy,
			 other than as specifically authorized pursuant to section 503 of this
			 title.
				503.Additional restrictions on access to Cape Hatteras National Seashore Recreational Area for species
			 protection
				(a)In generalIf, based on peer-reviewed science and after public comment, the Secretary determines that
			 additional restrictions on access to a portion of the Cape Hatteras
			 National Seashore Recreational Area are necessary to protect species
			 listed as endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Secretary may only restrict, by limitation, closure, buffer, or otherwise, pedestrian and
			 motorized vehicular access for recreational activities for the shortest
			 possible time and on the smallest possible portions of the Cape Hatteras
			 National Seashore Recreational Area.
				(b)Limitation on restrictionsRestrictions imposed under this section for protection of species listed as endangered under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall not be greater than the restrictions in effect for that species at any other National
			 Seashore.
				(c)Corridors around closuresTo the maximum extent possible, the Secretary shall designate pedestrian and vehicular corridors of
			 minimal distance on the beach or interdunal area around closures
			 implemented under this section to allow access to areas not closed.
				504.Inapplicability of final rule and consent decree
				(a)Final ruleThe final rule titled Special Regulations, Areas of the National Park System, Cape Hatteras National Seashore—Off-Road
			 Vehicle Management (77 Fed. Reg. 3123–3144) shall have no force or effect after the date of the enactment of this
			 Act.
				(b)Consent decreeThe April 30, 2008, consent decree filed in the United States District Court for the Eastern
			 District of North Carolina regarding off-road vehicle use at Cape Hatteras
			 National Seashore in North Carolina shall not apply after the date of the
			 enactment of this Act.
				VIGreen Mountain Lookout Heritage Protection Act
			601.Short titleThis title may be cited as the Green Mountain Lookout Heritage Protection Act.
			602.Clarification of legal authority of Green Mountain Lookout
				(a)Legal authority of LookoutSection 4(b) of the Washington State Wilderness Act of 1984 (Public Law 98–339; 98 Stat. 300; 16 U.S.C. 1131 note) is amended by striking the period at the end and inserting the following: , and except that with respect to the lands described in section 3(5), the designation of such
			 lands as a wilderness area shall not preclude the operation and
			 maintenance of Green Mountain Lookout..
				(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the
			 Washington State Wilderness Act of 1984.
				603.Preservation of Green Mountain Lookout locationThe Secretary of Agriculture, acting through the Chief of the Forest Service, may not move Green
			 Mountain Lookout from its current location on Green Mountain in the Mount
			 Baker-Snoqualmie National Forest unless the Secretary determines that
			 moving Green Mountain Lookout is necessary to preserve the Lookout or to
			 ensure the safety of individuals on or around Green Mountain. If the
			 Secretary makes such a determination, the Secretary shall move the Green
			 Mountain Lookout to a location outside of the lands described in section
			 3(5) of the Washington State Wilderness Act of 1984 and designated as a
			 wilderness area in section 4(b) of such Act.
			VIIRiver Paddling Protection Act
			701.Short TitleThis title may be cited as the River Paddling Protection Act.
			702.Regulations Superseded
				(a)In generalThe rivers and streams of Yellowstone National Park and Grand Teton National Park shall be open to
			 hand-propelled vessels as determined by the director of the National Park
			 Service within 3 years of the date of enactment of this Act. Beginning on
			 the date that is 3 years after the date of enactment of this Act, the
			 following regulations shall have no the force or effect regarding closing
			 rivers and streams of Yellowstone National Park and Grand Teton National
			 Park to hand-propelled vessels:
					(1)Section 7.13(d)(4)(ii) of title 36, Code of Federal Regulations, regarding vessels on streams and rivers in Yellowstone
			 National Park.
					(2)Section 7.22(e)(3) of title 36, Code of Federal Regulations, regarding vessels on lakes and rivers in Grand Teton
			 National Park.
					(b)Coordination of recreational useThe Fish and Wildlife Service shall coordinate any recreational use of hand-propelled vessels on
			 the Gros Ventre River within the National Elk Refuge with Grand Teton
			 National Park to ensure such use is consistent with the requirements of
			 the National Wildlife Refuge Administration Act.
				VIIIGrazing Improvement Act
			801.Short titleThis title may be cited as the Grazing Improvement Act.
			802.Terms of grazing permits and leasesSection 402 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752) is amended—
				(1)by striking ten years each place it appears and inserting 20 years; and
				(2)after subsection (h), insert the following new subsections:
					
						(i)Only applicants, permittees and lessees whose interest in grazing livestock is directly affected by
			 a final grazing decision concerning renewal, transfer or reissuance of a
			 grazing permit or lease may appeal the decision to an administrative law
			 judge or appeal officer as applicable.
						(j)Legal fees
							(1)Any person, other than a directly affected party, challenging an action of the Secretary concerned
			 regarding a final grazing decision in Federal court who is not a
			 prevailing party shall pay to the prevailing parties (including a directly
			 affected party who intervenes in such suit) fees and other expenses
			 incurred by that party in connection with the challenge unless the Court
			 finds that the position of the person was substantially justified.
							(2)For purposes of this subsection, the term “directly affected party” means any applicant, permittee,
			 or lessee (or any organization representing applicants, permittees or
			 lessees) whose interest in grazing livestock is directly affected by the
			 final grazing decision..
				803.Renewal, transfer, and reissuance of grazing permits and leases
				(a)AmendmentTitle IV of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751 et seq.) is amended by adding at the end the following:
					
						405.Renewal, transfer, and reissuance of grazing permits and leases
							(a)DefinitionsIn this section:
								(1)Current grazing managementThe term current grazing management means grazing in accordance with the terms and conditions of an existing permit or lease.
								(2)Secretary concernedThe term Secretary concerned means—
									(A)the Secretary of Agriculture, with respect to National Forest System land; and
									(B)the Secretary of the Interior, with respect to land under the jurisdiction of the Department of the
			 Interior.
									(b)Renewal, Transfer, reissuance, and pending processingA grazing permit or lease issued by the Secretary of the Interior, or a grazing permit issued by
			 the Secretary of Agriculture regarding National Forest System land, that
			 expires, is transferred, or is waived shall be renewed or reissued under,
			 as appropriate—
								(1)section 402;
								(2)section 19 of the Act of April 24, 1950 (commonly known as the Granger-Thye Act; 16 U.S.C. 580l);
								(3)title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); or
								(4)section 510 the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–50).
								(c)Terms; conditionsThe terms and conditions (except the termination date) contained in an expired, transferred, or
			 waived permit or lease described in subsection (b) shall continue in
			 effect under a renewed or reissued permit or lease until the date on which
			 the Secretary concerned completes the processing of the renewed or
			 reissued permit or lease that is the subject of the expired, transferred,
			 or waived permit or lease, in compliance with each applicable law.
							(d)Cancellation; suspension; modificationNotwithstanding subsection (c), a permit or lease described in subsection (b) may be cancelled,
			 suspended, or modified in accordance with applicable law.
							(e)Renewal transfer reissuance after processingWhen the Secretary concerned has completed the processing of the renewed or reissued permit or
			 lease that is the subject of the expired, transferred, or waived permit or
			 lease, the Secretary concerned shall renew or reissue the permit or lease
			 for a term of 20 years after completion of processing.
							(f)Compliance with National Environmental Policy Act of 1969The renewal, reissuance, or transfer of a grazing permit or lease by the Secretary concerned shall
			 be categorically excluded from the requirement to prepare an environmental
			 assessment or an environmental impact statement if—
								(1)the decision continues to renew, reissue, or transfer the current grazing management of the
			 allotment;
								(2)monitoring of the allotment has indicated that the current grazing management has met, or has
			 satisfactorily progressed towards meeting, objectives contained in the
			 applicable land use or resource management plan of the allotment, as
			 determined by the Secretary concerned; or
								(3)the decision is consistent with the policy of the Department of the Interior or the Department of
			 Agriculture, as appropriate, regarding extraordinary circumstances.
								(g)Environmental reviews
								(1)The Secretary concerned, in the sole discretion of the Secretary concerned, shall determine the
			 priority and timing for completing required environmental reviews
			 regarding any grazing allotment, permit, or lease based on the
			 environmental significance of the allotment, permit, or lease and
			 available funding for that purpose.
								(2)The Secretary concerned shall seek to conduct environmental reviews on an allotment or multiple
			 allotment basis, to the extent practicable, for purposes of compliance
			 with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other applicable laws.
								(h)NEPA exemptionsThe National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply to the following:
								(1)Crossing and trailing authorizations of domestic livestock.
								(2)Transfer of grazing preference.
								(3)Range improvements as defined under 43 U.S.C. 315c and 16 U.S.C. 580h.
								(i)Temporary trailing and crossing
								(1)Any application for temporary trailing or crossing that has been submitted in a timely manner or
			 not less than 30 days prior to the anticipated trailing or crossing shall
			 be granted, modified or denied not less than fifteen days prior to the
			 date of requested crossing or trailing. The minimum times specified in
			 this subsection shall not preclude the approval of an application in a
			 shorter time where an immediate need exists.
								(2)Temporary trailing or crossing authorizations across lands administered by the Bureau of Land
			 Management or the Forest Service system of lands shall not be subject to
			 protest or appeal except by the applicant or an affected permittee or
			 lessee..
				(b)Table of contentsThe table of contents for the Federal Land Policy and Management Act of 1976 is amended by adding
			 after the item for section 404, the following:
					
						
							Sec. 405. Renewal, transfer, and reissuance of grazing permits and leases..
				IXRim Fire Emergency Salvage Act
			901.Short titleThis title may be cited as the Rim Fire Emergency Salvage Act.
			902.Expedited Forest Service timber salvage and restoration pilot projects in response to the
			 California Rim Fire
				(a)Pilot projects requiredAs part of the restoration and rehabilitation activities undertaken on the lands within the
			 Stanislaus National Forest adversely impacted by the 2013 Rim Fire in
			 California, the Secretary of Agriculture shall conduct a timber salvage
			 and restoration pilot project on burned National Forest System land within
			 the Rim Fire perimeter.
				(b)Management plan
					(1)Use of EIS proposed alternativeThe Secretary of Agriculture shall conduct the pilot project required by subsection (a) in the
			 manner provided in the proposed alternative contained in the draft
			 environmental impact statement noticed in the Federal Register on December
			 6, 2013, for Rim Fire recovery.
					(2)ModificationDuring the course of the pilot project, the Secretary may adopt such modifications to the
			 management plan as the Secretary considers appropriate in response to
			 public comment and consultation with interested Federal, State, and tribal
			 agencies.
					(c)Legal sufficiencyThe pilot project required by subsection (a), and activities conducted under the pilot project, are
			 deemed to be in compliance with the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a), the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
				(d)Administrative and judicial review and actionThe pilot project required by subsection (a), and activities conducted under the pilot project, are
			 not subject to—
					(1)administrative review;
					(2)judicial review by any court of the United States; or
					(3)a temporary restraining order or preliminary injunction based on environmental impacts in a case
			 for which a final decision has not been issued.
					903.Sense of Congress regarding use of funds generated from salvage sales conducted after catastrophic
			 wild fires on National Forest System land or Bureau of Land Management
			 landsIt is the sense of Congress that the Secretary of Agriculture, with respect to National Forest
			 System lands, and the Secretary of the Interior, with respect to Bureau of
			 Land Management land, should use existing authorities available to the
			 Secretary to retain revenues (other than revenues required to be deposited
			 in the general fund of the Treasury) generated by salvage sales conducted
			 in response to catastrophic wild fires on such land to cover the cost of
			 restoration projects on such land.
			XChesapeake Bay Accountability and Recovery Act
			1001.Short titleThis title may be cited as the Chesapeake Bay Accountability and Recovery Act of 2014.
			1002.Chesapeake Bay Crosscut Budget
				(a)Crosscut BudgetThe Director, in consultation with the Chesapeake Executive Council, the chief executive of each
			 Chesapeake Bay State, and the Chesapeake Bay Commission, shall submit to
			 Congress a financial report containing—
					(1)an interagency crosscut budget that displays—
						(A)the proposed funding for any Federal restoration activity to be carried out in the succeeding
			 fiscal year, including any planned interagency or intra-agency transfer,
			 for each of the Federal agencies that carry out restoration activities;
						(B)to the extent that information is available, the estimated funding for any State restoration
			 activity to be carried out in the succeeding fiscal year;
						(C)all expenditures for Federal restoration activities from the preceding 2 fiscal years, the current
			 fiscal year, and the succeeding fiscal year; and
						(D)all expenditures, to the extent that information is available, for State restoration activities
			 during the equivalent time period described in subparagraph (C);
						(2)a detailed accounting of all funds received and obligated by all Federal agencies for restoration
			 activities during the current and preceding fiscal years, including the
			 identification of funds which were transferred to a Chesapeake Bay State
			 for restoration activities;
					(3)to the extent that information is available, a detailed accounting from each State of all funds
			 received and obligated from a Federal agency for restoration activities
			 during the current and preceding fiscal years; and
					(4)a description of each of the proposed Federal and State restoration activities to be carried out in
			 the succeeding fiscal year (corresponding to those activities listed in
			 subparagraphs (A) and (B) of paragraph (1)), including the—
						(A)project description;
						(B)current status of the project;
						(C)Federal or State statutory or regulatory authority, programs, or responsible agencies;
						(D)authorization level for appropriations;
						(E)project timeline, including benchmarks;
						(F)references to project documents;
						(G)descriptions of risks and uncertainties of project implementation;
						(H)adaptive management actions or framework;
						(I)coordinating entities;
						(J)funding history;
						(K)cost sharing; and
						(L)alignment with existing Chesapeake Bay Agreement and Chesapeake Executive Council goals and
			 priorities.
						(b)Minimum funding levelsThe Director shall only describe restoration activities in the report required under subsection (a) that—
					(1)for Federal restoration activities, have funding amounts greater than or equal to $100,000; and
					(2)for State restoration activities, have funding amounts greater than or equal to $50,000.
					(c)DeadlineThe Director shall submit to Congress the report required by subsection (a) not later than 30 days after the submission by the President of the President’s annual budget to
			 Congress.
				(d)ReportCopies of the financial report required by subsection (a) shall be submitted to the Committees on Appropriations, Natural Resources, Energy and Commerce,
			 and Transportation and Infrastructure of the House of Representatives and
			 the Committees on Appropriations, Environment and Public Works, and
			 Commerce, Science, and Transportation of the Senate.
				(e)Effective DateThis section shall apply beginning with the first fiscal year after the date of enactment of this
			 Act for which the President submits a budget to Congress.
				1003.Restoration through adaptive management
				(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation
			 with other Federal and State agencies, and with the participation of
			 stakeholders, shall develop a plan to provide technical and financial
			 assistance to Chesapeake Bay States to employ adaptive management in
			 carrying out restoration activities in the Chesapeake Bay watershed.
				(b)Plan developmentThe plan referred to in subsection (a) shall include—
					(1)specific and measurable objectives to improve water quality, habitat, and fisheries identified by
			 Chesapeake Bay States;
					(2)a process for stakeholder participation;
					(3)monitoring, modeling, experimentation, and other research and evaluation technical assistance
			 requested by Chesapeake Bay States;
					(4)identification of State restoration activities planned by Chesapeake Bay States to attain the
			 State’s objectives under paragraph (1);
					(5)identification of Federal restoration activities that could help a Chesapeake Bay State to attain
			 the State’s objectives under paragraph (1);
					(6)recommendations for a process for modification of State and Federal restoration activities that
			 have not attained or will not attain the specific and measurable
			 objectives set forth under paragraph (1); and
					(7)recommendations for a process for integrating and prioritizing State and Federal restoration
			 activities and programs to which adaptive management can be applied.
					(c)ImplementationIn addition to carrying out Federal restoration activities under existing authorities and funding,
			 the Administrator shall implement the plan developed under subsection (a)
			 by providing technical and financial assistance to Chesapeake Bay States
			 using resources available for such purposes that are identified by the
			 Director under section 1002.
				(d)UpdatesThe Administrator shall update the plan developed under subsection (a) every 2 years.
				(e)Report to Congress
					(1)In generalNot later than 60 days after the end of a fiscal year, the Administrator shall transmit to Congress
			 an annual report on the implementation of the plan required under this
			 section for such fiscal year.
					(2)ContentsThe report required under paragraph (1) shall contain information about the application of adaptive
			 management to restoration activities and programs, including level changes
			 implemented through the process of adaptive management.
					(3)Effective dateParagraph (1) shall apply to the first fiscal year that begins after the date of enactment of this
			 Act.
					(f)Inclusion of plan in annual action plan and annual progress reportThe Administrator shall ensure that the Annual Action Plan and Annual Progress Report required by
			 section 205 of Executive Order No. 13508 includes the adaptive management
			 plan outlined in subsection (a).
				1004.Independent Evaluator for the Chesapeake Bay Program
				(a)In generalThere shall be an Independent Evaluator for restoration activities in the Chesapeake Bay watershed,
			 who shall review and report on restoration activities and the use of
			 adaptive management in restoration activities, including on such related
			 topics as are suggested by the Chesapeake Executive Council.
				(b)Appointment
					(1)In generalThe Independent Evaluator shall be appointed by the Administrator from among nominees submitted by
			 the Chesapeake Executive Council.
					(2)NominationsThe Chesapeake Executive Council may submit to the Administrator 4 nominees for appointment to any
			 vacancy in the office of the Independent Evaluator.
					(c)ReportsThe Independent Evaluator shall submit a report to the Congress every 2 years in the findings and
			 recommendations of reviews under this section.
				(d)Chesapeake Executive CouncilIn this section, the term Chesapeake Executive Council has the meaning given that term by section 307 of the National Oceanic and Atmospheric
			 Administration Authorization Act of 1992 (Public Law 102–567; 15 U.S.C. 1511d).
				1005.DefinitionsIn this title, the following definitions apply:
				(1)Adaptive managementThe term adaptive management means a type of natural resource management in which project and program decisions are made as
			 part of an ongoing science-based process. Adaptive management involves
			 testing, monitoring, and evaluating applied strategies and incorporating
			 new knowledge into programs and restoration activities that are based on
			 scientific findings and the needs of society. Results are used to modify
			 management policy, strategies, practices, programs, and restoration
			 activities.
				(2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
				(3)Chesapeake Bay StateThe term Chesapeake Bay State or State means the States of Maryland, West Virginia, Delaware, and New York, the Commonwealths of Virginia
			 and Pennsylvania, and the District of Columbia.
				(4)Chesapeake Bay WatershedThe term Chesapeake Bay watershed means the Chesapeake Bay and the geographic area, as determined by the Secretary of the Interior,
			 consisting of 36 tributary basins, within the Chesapeake Bay States,
			 through which precipitation drains into the Chesapeake Bay.
				(5)Chief ExecutiveThe term chief executive means, in the case of a State or Commonwealth, the Governor of each such State or Commonwealth
			 and, in the case of the District of Columbia, the Mayor of the District of
			 Columbia.
				(6)DirectorThe term Director means the Director of the Office of Management and Budget.
				(7)State restoration activitiesThe term State restoration activities means any State programs or projects carried out under State authority that directly or indirectly
			 protect, conserve, or restore living resources, habitat, water resources,
			 or water quality in the Chesapeake Bay watershed, including programs or
			 projects that promote responsible land use, stewardship, and community
			 engagement in the Chesapeake Bay watershed. Restoration activities may be
			 categorized as follows:
					(A)Physical restoration.
					(B)Planning.
					(C)Feasibility studies.
					(D)Scientific research.
					(E)Monitoring.
					(F)Education.
					(G)Infrastructure development.
					(8)Federal restoration activitiesThe term Federal restoration activities means any Federal programs or projects carried out under existing Federal authority that directly
			 or indirectly protect, conserve, or restore living resources, habitat,
			 water resources, or water quality in the Chesapeake Bay watershed,
			 including programs or projects that provide financial and technical
			 assistance to promote responsible land use, stewardship, and community
			 engagement in the Chesapeake Bay watershed. Restoration activities may be
			 categorized as follows:
					(A)Physical restoration.
					(B)Planning.
					(C)Feasibility studies.
					(D)Scientific research.
					(E)Monitoring.
					(F)Education.
					(G)Infrastructure development.
					XIAlaska Native Veteran Allotment
			1101.Alaska Native Veteran Allotment
				(a)DefinitionsIn this section:
					(1)ApplicationThe term application means the Alaska Native Veteran Allotment application numbered AA–084021–B.
					(2)Federal landThe term Federal land means the 80 acres of Federal land that is—
						(A)described in the application; and
						(B)depicted as Lot 2 in U.S. Survey No. 13957, Alaska, that was officially filed on October 9, 2009.
						(3)SecretaryThe term Secretary means the Secretary of the Interior.
					(b) Issuance of patentNotwithstanding section 41 of the Alaska Native Claims Settlement Act (43 U.S.C. 1629g) and subject to subsection (c), the Secretary shall—
					(1)approve the application; and
					(2)issue a patent for the Federal land to the person that submitted the application.
					(c)Terms and Conditions
					(1)In generalThe patent issued under subsection (b) shall—
						(A)only be for the surface rights to the Federal land; and
						(B)be subject to the terms and conditions of any certificate issued under section 41 of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1629g), including terms and conditions providing that—
							(i)the patent is subject to valid existing rights, including any right of the United States to income
			 derived, directly or indirectly, from a lease, license, permit,
			 right-of-way, or easement on the Federal land; and
							(ii)the United States shall reserve an interest in deposits of oil, gas, and coal on the Federal land,
			 including the right to explore, mine, and remove the minerals on portions
			 of the Federal land that the Secretary determines to be prospectively
			 valuable for development.
							(2)Additional terms and conditionsThe Secretary may require any additional terms and conditions for the issuance of the patent under
			 subsection (a) that the Secretary determines to be appropriate to protect
			 the interests of the United States.
					
	Passed the House of Representatives February 6, 2014.Karen L. Haas,Clerk
